Citation Nr: 1453239	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of spinal cord tumor surgery.  

2.  Entitlement to retroactive benefits under Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989), (Nehmer) for the issue of service connection for a heart disorder, to include ischemic heart disease.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for residuals of and a scar from a centipede bite. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  His awards include the Combat Infantryman Badge. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from July and November 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for erectile dysfunction and residuals of and a scar from a centipede bite are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (See March 2011 claim), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of spinal cord tumor surgery in October 2007.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the decision.

2.  Since the final October 2007 decision denying service connection for residuals of spinal cord tumor surgery, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The Veteran does not have a current heart disorder, to include ischemic heart disease.  


CONCLUSIONS OF LAW

1.  The October 2007 RO decision denying service connection for a residuals of spinal cord tumor surgery is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen the claim for service connection for residuals of spinal cord tumor surgery are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for retroactive benefits under Nehmer for the issue of service connection for a heart disorder, to include ischemic heart disease, have not been met.  38 U.S.C.A. § 5110(a) , 38 C.F.R. §§ 3.400 , 3.816 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March and July 2010 letters.

VA has obtained service treatment records; and assisted the Veteran in obtaining evidence; VA examinations are not necessary for the claim for service connection for spinal cord tumor surgery as the claim is not reopened.  A VA examination is not necessary for the claim for retroactive benefits under Nehmer for the issue of service connection for a heart disorder, to include ischemic heart disease, as evidence of record contains sufficient competent medical evidence to decide the claim.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

There is a presumption of service connection for arteriosclerotic cardiovascular disease or tumors of the spinal cord when either is manifest to a degree of 10 percent within 1 year of separation from a period of active service lasting 90 or more days.  There is also a presumption of service connection for ischemic heart disease based on in-service Agent Orange exposure.  Veterans such as this one, who served in Vietnam during the Vietnam Era, are presumed to have been exposed to Agent Orange during such service.  38 U.S.C.A. § 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Spinal cord tumor

The RO originally denied service connection for residuals of spinal cord tumor surgery in October 2007.  The Veteran was notified of the decision and of his appellate rights by a letter dated in October 2007.  He did not appeal, and no correspondence was received from him within one year following the October 2007 notice to him.  Moreover, no additional evidence was received within one year of notice of the decision.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that the Veteran's T12 spinal cord tumor, an ependymoma which was first found in 2007, did not occur in and was not caused by service.  

At the time of the October 2007 decision, service treatment records were silent for reference to spine problems, and his ependymoma was first found in January 2007 after he complained that about 4 months prior, when bending over to tie his shoe, he had an onset of pain in his back and legs which had persisted since that time.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The evidence submitted since the last final decision in October 2007 is not sufficient to reopen the claim.  The duplicates of 2007 private medical records previously considered, again submitted in January 2010, are not new, and no other relevant evidence has been submitted.  

The recently submitted evidence does not relate to an unestablished fact as it still does not show that the Veteran's spinal cord ependymoma tumor was manifest in service, to a degree of 10 percent within 1 year of separation or is related to service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

The Veteran pointed out in January 2010 that tumors of the spinal cord are presumptively service-connected under 38 C.F.R. § 3.309(a).  However, by the terms of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), this is only true when they are manifest to a degree of 10 percent within 1 year of service separation, and here, the January 2007 private medical record previously considered shows that the Veteran's spinal cord ependymoma tumor was not manifest until many years after service.  The Board further notes that the Veteran's ependymoma is not on the list of disabilities contained in 38 C.F.R. § 3.309(e) which pursuant to 38 C.F.R. § 3.307(a)(6)(ii) may be presumptively service-connected at any time after service, based on in-service Agent Orange exposure.

Retroactive benefits under Nehmer for heart disorder to include ischemic heart disease

The Veteran appeals the denial of retroactive benefits under Nehmer for the issue of service connection for heart disorder to include ischemic heart disease.  Service connection for a heart disorder had previously been denied by the RO in November 2005, and the Veteran had not appealed that decision.

Certain diseases, to include ischemic heart disease, may be presumed to have resulted from in-service exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

In this case, the preponderance of the evidence indicates that the Veteran does not have heart disease, to include ischemic heart disease.  It was not found on private cardiographic and heart work-ups and/or evaluations in 2005 or 2006, or on VA evaluation in April 2007, when the Veteran's heart had a regular rate and rhythm, S1, and S2, and no rub or gallop, and there is no documentation of it since that time.  The Veteran indicated in August 2010 that he has had heart palpitations and murmurs since being discharged from service.  This may be true, but these are examination findings or individual experiences instead of disease, based on the evidence.  No heart disease has been found despite repeated evaluations.  There must be a disease or injury present in order for service connection to be granted.  

In sum, the evidence demonstrates that the Veteran is not entitled to retroactive benefits under Nehmer for the issue of service connection for a heart disorder to include ischemic heart disease.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The application to reopen the claim for service connection for a residuals of spinal cord tumor surgery is denied.

Retroactive benefits under Nehmer for the issue of service connection for a heart disorder, to include ischemic heart disease, are denied.


REMAND

The Veteran claims service connection for erectile dysfunction, which is first shown in an August 2002 private medical record.  He indicated in March 2011 that he feels that his medications for his service-connected posttraumatic stress disorder (PTSD) may be causing erectile dysfunction problems.  He indicated that after he started taking his PTSD medication, his erectile dysfunction problems got worse.  A medical opinion is required to adjudicate the claim of secondary service connection.  38 C.F.R. § 3.159(c)(4). 

Next, concerning the centipede bite claim, the Veteran's October 1968 service discharge examination report indicates that a puncture scar was present on the back of his right ankle at that time.  It was not shown on service entrance examination in November 1966, and available service treatment records are silent for reference to it.  In January 2010, the Veteran stated that he was bitten by a centipede that was 10 to 12 inches long and approximately 1 inch around in service, and that it caused a scar.  In March 2011, the Veteran indicated that he has no scars on his right side and that he now has a scar on his left leg as a result of the in-service centipede bite.  He feels that the October 1968 service discharge examination report should have stated that the scar was on his left side.  In July 2012, the Veteran stated that when he was bitten, he was knocked out and hospitalized for a week.  The Veteran was a combat infantryman in Vietnam and asserts that he was treated 90 percent of the time out in the field and that no records were kept.  The Board finds that a VA examination is necessary to adjudicate the claim.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with secondary service connection statutory notice and assistance for his erectile dysfunction claim.  

2.  After the above is completed, schedule the Veteran for an appropriate examination to determine the etiology of his erectile dysfunction.  The claims file must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

a) Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current erectile dysfunction is proximately due to or caused by the service-connected PTSD, including medication for it? 

b) If the answer to (a) is no, is it at least as likely as not (a probability of at least 50 percent or higher) that such disorder has been aggravated by the service-connected PTSD, including medication for it?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of erectile dysfunction (i.e., a baseline) before the onset of the aggravation. 

Detailed reasons for the responses must be furnished. 

3.  Schedule the Veteran for an appropriate VA examination to determine whether he has a centipede bite scar and/or a puncture scar on either leg or ankle.  The examiner should describe the scar(s) as may be required for rating purposes and incorporate photographs of it/them into the claims folder, labelling them for the right verses left lower extremity as needed.  The examiner should indicate whether there is a puncture scar on the posterior portion of either leg or ankle, and if so, on which one.  The claims file must be provided to the examiner for review in conjunction with the examination.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


